                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

James Van Connor, individually and     )
on behalf of a class of all persons    )           C/A No. 6:19-cv-03283-DCC
and entities similarly situated,       )
                                       )
                           Plaintiff,  )
                                       )
v.                                     )
                                       )
One Life America, Inc.; Independent    )           OPINION AND ORDER
Order of Foresters; Mark Adams; and )
Niche Market Insurers Agency, Inc.,    )
                                       )
                           Defendants. )
________________________________ )


       This matter is before the Court on the three Motions to Dismiss filed by Defendants

Independent Order of Foresters, One Life America, Inc., and Mark Adams (collectively,

“the moving Defendants”). ECF Nos. 104, 106, 109. For the reasons that follow, the

Motions are denied.

                                      BACKGROUND

       Plaintiff brings this action pursuant to the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, which makes it unlawful for any person to make automated,

artificial or prerecorded calls (“robocalls”) to cell phones or residential phone lines. Id. §§

227(b)(1)(A)(iii), 227(b)(1)(B). Plaintiff alleges that on July 23, 2019, Defendant Mark

Adams called his cell phone with a pre-recorded message regarding Defendant

Independent Order of Foresters’ (“Foresters”) insurance services. ECF No. 41 ¶¶ 28–37.

Plaintiff further alleges that Defendant Foresters contracted with Defendant One Life

America, Inc. (“One Life”) to sell insurance on its behalf; that One Life partnered with



                                              1
Defendant Niche Market Insurers Agency, Inc. (“Niche Market”) to carry out its

arrangement with Foresters; and that Niche did so by using Defendant Adams to make

pre-recorded phone calls. Id. ¶¶ 15–16, 47–57.

       Defendants Foresters, One Life, and Adams have filed substantively similar

Motions to Dismiss on the basis that the robocall restriction, § 227(b)(1)(A), was

unconstitutional and therefore invalid during the relevant time period. ECF Nos. 104, 106,

109. Plaintiff Van Connor (“Plaintiff”) filed responses in opposition, and the moving

Defendants filed replies. ECF Nos. 108, 112, 117, 118, 120. Pursuant to Federal Rule

of Civil Procedure 5.1(c), the United States of America intervened and filed a brief in

defense of the constitutionality of the challenged statute. ECF Nos. 140. The moving

Defendants filed further replies. ECF Nos. 154, 155, 156. Defendants’ Motions are now

before the Court.

                                   APPLICABLE LAW

Motion to Dismiss for Lack of Subject Matter Jurisdiction

       A party may move for dismissal based on lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1). A defendant may challenge subject matter

jurisdiction in one of two ways: (1) a facial attack, which asserts that the complaint “fails

to allege sufficient facts to support subject matter jurisdiction,” or (2) a factual attack,

which “challenges the veracity of the facts underpinning subject matter jurisdiction.”

Kerns v. United States, 585 F.3d 187, 192–93 (4th Cir. 2009). Where, as here, the

defendant challenges jurisdiction based on the facts alleged in the complaint, the court

“must apply a standard patterned on Rule 12(b)(6) and assume the truthfulness of the

facts alleged.” Id. at 193.


                                             2
Motion for Judgment on the Pleadings

        Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the

pleadings.” Fed. R. Civ. P. 12(c). “[A] motion for judgment on the pleadings is decided

under the same standard as a motion to dismiss under Rule 12(b)(6).” Deutsche Bank

Nat'l Trust Co. v. IRS, 361 F. App’x. 527, 529 (4th Cir. 2010) (citing Independence News,

Inc. v. City of Charlotte, 568 F.3d 148, 154 (4th Cir. 2009)). The key difference between

a Rule 12(b)(6) motion and a Rule 12(c) motion is that on a 12(c) motion, the court

“consider[s] the answer as well as the complaint” and “documents incorporated by

reference in the pleadings.” Fitchett v. Cty. of Horry, S.C., C/A No. 4:10-cv-1648-TLW-

TER, 2011 WL 4435756, at *3 (D.S.C. Aug. 10, 2011) (citations omitted).

        Under the Rule 12(b)(6) standard, the court is obligated “to assume the truth of all

facts alleged in the complaint and the existence of any fact that can be proved, consistent

with the complaint’s allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213

F.3d 175, 180 (4th Cir. 2000). To survive the motion to dismiss, the complaint must state

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). While the Court must accept the facts in the light

most favorable to the nonmoving party, it “need not accept as true unwarranted

inferences, unreasonable conclusions, or arguments.” Id.

                                       DISCUSSION

   I.      The Supreme Court’s Holding in AAPC

        The TCPA, as originally enacted in 1991, “prohibited ‘any call (other than a call

made for emergency purposes or made with the prior express consent of the called party)


                                             3
using any automatic telephone dialing system or an artificial or prerecorded voice’ to ‘any

telephone number assigned to a . . . cellular telephone service[.]’” Barr v. American

Association of Political Consultants, Inc. (“AAPC”), 140 S. Ct. 2335, 2344 (2020). It was

amended in 2015 to exclude from the general restriction calls “made solely to collect a

debt owed to or guaranteed by the United States.” Bipartisan Budget Act of 2015, Pub.

L. 114-74, 129 Stat. 588.

         On July 6, 2020, the United States Supreme Court struck down the 2015

government-debt exception as unconstitutional and severed it from the remainder of the

TCPA. AAPC, 140 S. Ct. at 2344. Justice Kavanaugh, joined by Chief Justice Roberts

and Justice Alito, delivered the plurality opinion of the Court.     In total, six Justices

concurred in the finding that the government-debt exception violated the First Amendment

by impermissibly favoring debt-collection speech over political and other speech. Id. at

2343. Seven Justices agreed that the 2015 government-debt exception was severable

and that the entire 1991 robocall restriction should not be invalidated. Id.

   II.      The Parties’ Positions

         All parties to the present Motions agree that the TCPA was constitutional and

effective prior to the 2015 amendment. They further agree that, from the date of the

Supreme Court’s ruling onward, robocallers are clearly liable under the un-severed

provisions of the TCPA. They disagree, however, about the effect of the AAPC ruling in

the interim. The moving Defendants’ position is that the entirety of § 227(b)(1)(A) was

unconstitutional and invalid during the period between November 2, 2015 (when the

amendment was enacted) and July 6, 2020 (when the Supreme Court announced its

                                             4
decision that the amendment was severable). Conversely, Plaintiff and Intervenor United

States assert that the government-debt exception was simply void ab initio and that the

unamended version of the statute remained continuously valid and in force. Under their

view, robocallers who were not collecting government debt 1 remain liable for their

prohibited actions from 2015 through 2020.

          Because the single alleged robocall in this case was placed on July 23, 2019, and

Plaintiff’s only claim is based on § 227(b)(1)(A), the survival of the action in its entirety

depends on the resolution of this question.

   III.       Retroactive Effect of Severing the Government-Debt Exception

          As an initial matter, the moving Defendants’ position is explicitly rejected by a

footnote of the three-Justice plurality opinion in AAPC, which states:

          As the Government acknowledges, although our decision means the end of
          the government-debt exception, no one should be penalized or held liable
          for making robocalls to collect government debt after the effective date of
          the 2015 government-debt exception and before the entry of final judgment
          by the District Court on remand in this case, or such date that the lower
          courts determine is appropriate. On the other side of the ledger, our
          decision today does not negate the liability of parties who made robocalls
          covered by the robocall restriction.

140 S. Ct. at 2355 n.12 (emphasis added). None of the additional four Justices who

concurred in the severability holding addressed this point. And the notion that parties

who made robocalls covered by the restriction are liable for their conduct between 2015




        There is some question about whether, under Plaintiff’s preferred construction,
          1

government-debt collectors are liable for robocalls made between 2015 and 2020. See
Section III, infra. Because Defendants were not attempting to collect government debt,
that question is not presently before the Court.
                                              5
and 2020, regardless of when the Supreme Court issued its ruling, is consistent with the

principle that “an unconstitutional statutory amendment ‘is a nullity’ and ‘void’ when

enacted, and for that reason has no effect on the original statute.” Id. at 2353 (citing Frost

v. Corp. Comm’n of Okla., 278 U.S. 515, 526–27 (1929)); see also Rivers v. Roadway

Express, 511 U.S. 298, 313 n.12 (1994) (explaining that a Supreme Court decision does

not change the meaning of a statute, but rather determines what it has “always meant”).

It is also consistent with the general rule that parties may be liable for violating the

unsevered portion of an unconstitutional statute, even if they did so prior to the date of

judicial severance. See United States v. Miselis, 972 F.3d 518, 547–48 (4th Cir. 2020)

(affirming defendants’ convictions under the Anti-Riot Act after striking down other

portions of the Act as unconstitutional).

       However, as noted by Justice Gorsuch in his dissent and emphasized by the

moving Defendants, the application of the above principle leads to an odd result: between

2015 and 2020, those who made robocalls to collect government debt are exempted from

liability under the statute, while those who made robocalls for other purposes are not. On

the face of it, at least, a holding to this effect “would wind up endorsing the very same

kind of content discrimination we say we are seeking to eliminate.” AAPC, 140 S. Ct. at

2366 (Gorsuch, J., dissenting) (internal citations omitted); see also Trujillo v. Free Energy

Sav. Co., LLC, 2020 WL 8184336, at *3 (C.D. Cal. Dec. 21, 2020) (“The footnote presents

a paradox.”).   And indeed, a minority of federal district courts have found that the

government-debt exception and the unamended rule are “inextricably intertwined for the

purposes of any reasonable analysis,” such that it is unconstitutional to enforce the

                                              6
unamended statute but not the exception during the interim period. Creasy v. Charter

Communs., Inc., 489 F. Supp. 499, 506 (E.D. La. 2020); see also Cunningham v. Matrix

Fin. Servs., ___ F. Supp. 3d ___, 2021 WL 1226618 (E.D. Tex. Mar. 31, 2021);

Lindenbaum v. Realgy, 497 F. Supp. 3d 290, 2020 WL 6361915 (N.D. Ohio Oct. 29,

2020). These decisions, and the moving Defendants’ arguments, raise difficult and

compelling legal questions. Nevertheless, having considered the parties’ briefing and the

relevant law, the Court finds that the unamended TCPA remained effective against

parties—like Defendants—who made covered robocalls between 2015 and 2020.

       First, although the undersigned agrees that the on-point AAPC footnote is likely

dictum, that dictum cannot be lightly dismissed. “[W]ith inferior courts, like ourselves . . .

carefully considered language of the Supreme Court, even if technically dictum, generally

must be treated as authoritative.” Mey v. Medguard Alert, Inc., 2021 WL 1652945, at *4

(N.D.W. Va. Apr. 27, 2021) (quoting Wynne v. Town of Great Falls, 376 F.3d 292, 298

n.3 (4th Cir. 2004)). 2 This is particularly so because, at least as to the final line, the

reasoning of the footnote is logically consistent with the severability analysis that was

essential to the holding. If the unconstitutional 2015 amendment was “‘a nullity’ and ‘void’

when enacted,” AAPC, 140 S. Ct. at 2353 (citing Frost, 278 U.S. at 526–27), then it stands

to reason that the robocall restrictions of the original statute remained in effect thereafter.


       2 See also Schwab v. Crosby, 451 F.3d 1308, 1325 (11th Cir. 2006) (“It would
never occur to us to tell the Supreme Court that we would decide our cases based on our
analysis of its decisions, not its own analysis of them if that analysis had been announced
in a case where it was not essential to the result.”); United States v. Montero-Camargo,
208 F.3d 1122, 1133 n.17 (9th Cir. 2000) (“Supreme Court dicta have a weight that is
greater than ordinary judicial dicta as prophecy of what the court might hold; accordingly
we do not blandly shrug them off because they were not a holding.”).
                                              7
       The moving Defendants also urge that the footnote is contained in a plurality,

rather than majority, opinion. But, as explained above, a total of four additional Justices

concurred in the judgment with respect to severability and none indicated any

disagreement with that aspect of the plurality’s analysis. The Court therefore finds that

footnote 12, though not strictly binding, is highly persuasive and instructive with respect

to future rulings. With that said, the district court is not bound to follow its guidance if

doing so would violate the Constitution or contravene the holding of AAPC.

       But there is no constitutional infirmity in holding Defendants liable for the conduct

alleged between 2015 and 2020. To begin with, Defendants’ constitutional argument is

premised not on the directly applicable line of footnote 12 (“our decision today does not

negate the liability of parties who made robocalls covered by the robocall restriction”), but

on its interplay with an earlier statement that has no direct bearing on the present action

(“no one should be penalized or held liable for making robocalls to collect government

debt after the effective date of the 2015 government-debt exception”). As another court

remarked:

       [T]his Court need not—and does not—decide on this motion whether
       government-debt collectors are subject to liability for calls made between
       2015 and 2020. Defendant is not a government-debt collector. The due
       process question properly should be resolved in a different case.

Trujillo, 2020 WL 8184336, at *4; see also Miles v. Medicredit, ___ F. Supp. 3d ___, 2021

WL 1060105, at *3 (E.D. Mo. Mar. 18, 2021) (“This Court need not address whether

government debt collectors are subject to liability for calls made between 2015 and 2020.

Medicredit is not a government-debt collector.”). The question before the Court is whether


                                             8
Defendants—who were not attempting to collect government debt—may be liable for their

robocalls under a fully-constitutional, unamended TCPA. To hold them so is entirely

consistent with the reasoning of AAPC (i.e., that the 2015 amendment was void ab initio)

and the general rule with respect to severance.

       In any case, even if the liability of government-debt collectors is properly

considered in the present analysis, and even assuming that government-debt collectors

are not liable for robocalls placed between 2015 and 2020, 3 the Court does not agree that

the disparity in treatment would impose “the very same kind of content discrimination”

that was rejected by a majority of Justices in AAPC. 140 S. Ct. at 2366 (Gorsuch, J.,

dissenting). Rather,

       to the extent Justice Kavanaugh proposed that government-debt collectors
       should not be retroactively liable, that principle would presumably be
       founded on concerns about fair notice and good-faith reliance on the
       TCPA’s exception. It does not amount to a holding that their conduct was
       actually lawful during that time.

Moody v. Synchrony Bank, ___ F. Supp. 3d ___, 2021 WL 1153036, at * 6 (M.D. Ga. Mar.

26, 2021). To apply footnote 12 in its entirety would thus impose, not a content-based

restriction on free speech, but a disparity in treatment based on the absence of fair notice


       3   At least one district court has found government-debt collectors liable despite the
guidance of footnote 12. See Franklin v. Navient, Inc., 2021 WL 1535575, at *2–3 (D.
Del. Apr. 19, 2021) (“To follow the AAPC plurality, I would need to overhaul the law.”).
Another district court opined that the footnote “does not provide clear or binding guidance
on the issue,” but declined to decide the liability of government-debt collectors because it
was not at issue. Trujillo, 2020 WL 8184336, at *5. Notably, neither court adopted the
moving Defendants’ preferred approach of absolving both kinds of robocallers from
liability.
         Because Defendants were not attempting to collect government debt, the
undersigned follows the approach of the Trujillo court and declines to render any opinion
on the liability of government-debt collectors.
                                              9
to one category of defendants. This is a disparity different in kind and substance—if not

in effect—from the one struck down in AAPC, and it does not mandate a contrary result

to the one forecast in footnote 12.

       Because the moving Defendants’ arguments fall short of overcoming the highly

persuasive on-point authority of the plurality’s footnote, and because Plaintiff’s position is

consistent with the logic of AAPC’s majority holding and the law on severance, the Court

finds that enforcement of the TCPA’s robocall restriction against non-government-debt

collectors between 2015 and 2020 does not violate the Constitution. In so finding, the

Court joins with the vast majority of other federal district courts, both in this circuit and

elsewhere, to have considered the issue. 4          Accordingly, Plaintiff has adequately

established subject matter jurisdiction and his Complaint should not be dismissed on the

pleadings.



       4 See, e.g., Lerner v. AmeriFinancial Sols., LLC, 2021 WL 1785138 (D. Md. May
5, 2021); Mey v. Medguard Alert, Inc., 2021 WL 1652945 (N.D.W. Va. Apr. 27, 2021);
Valdes v. Nationwide Real Estate Execs., Inc., 2021 WL 2134159 (C.D. Cal. Apr. 22,
2021); Gunn v. Prospects DM, LLC, 2021 WL 1534234 (E.D. Mo. Apr. 19, 2021); Franklin
v. Navient, Inc., 2021 WL 1535575 (D. Del. Apr. 19, 2021); Hossfield v. Am. Fin. Sec. Life
Ins. Co., ___ F. Supp. 3d ___, 2021 WL 1186526 (S.D. Fla. Mar. 29, 2021); Moody v.
Synchrony Bank, ___ F. Supp. 3d ___, 2021 WL 1153036 (M.D. Ga. Mar. 26, 2021);
Whittaker v. WinRed Tech. Servs. LLC, 2021 WL 1102297 (D. Ariz. Mar. 23, 2021); Miles
v. Medicredit, ___ F. Supp. 3d ___, 2021 WL 1060105 (E.D. Mo. Mar. 18, 2021); Massaro
v. Beyond Meat, Inc., 2021 WL 948805 (S.D. Cal. Mar. 12, 2021); DiStasio v. Edible
Arrangements, LLC, 2021 WL 1087499 (D. Conn. Feb. 1, 2021); McCurley v. Royal Sea
Cruises, Inc., 2021 WL 288164 (S.D. Cal. Jan. 28, 2021); Less v. Quest Diagnostics Inc.,
___ F. Supp. 3d ___, 2021 WL 266548 (N.D. Ohio Jan. 26, 2021); Bonkuri v. Grand
Caribbean Cruises, Inc., 2021 WL 612212 (S.D. Fla. Jan. 19, 2021); Stoutt v. Travis Credit
Union, ___ F. Supp. 3d ___, 2021 WL 99636 (E.D. Cal. Jan. 12, 2021); Rieker v. Nat’l
Car Cure, LLC, 2021 WL 210841 (N.D. Fla. Jan. 5, 2021); Trujillo v. Free Energy Sav.
Co., LLC, 2020 WL 8184336 (C.D. Cal. Dec. 21, 2020); Shen v. Tricolor California Auto
Group, LLC, 2020WL 7705888 (C.D. Cal. Dec. 17, 2020); Abramson v. Fed. Ins. Co.,
2020 WL 7318953 (M.D. Fla. Dec. 11, 2020).
                                             10
                                  CONCLUSION

      For the reasons set forth above, Defendants’ Motions to Dismiss [104, 106, 109]

are DENIED.

      IT IS SO ORDERED.

                                                    s/ Donald C. Coggins, Jr.
                                                    United States District Judge
June 29, 2021
Spartanburg, South Carolina




                                         11
